   Case: 1:14-cv-01735 Document #: 225 Filed: 12/05/19 Page 1 of 5 PageID #:2126




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

 HILARY REMIJAS and JOANNE KAO,                       Case No. 1:14-cv-01735
 individually and on behalf of all others
 similarly situated,

                        Plaintiffs,                   Hon. Sharon Johnson Coleman

        v.



 THE NEIMAN MARCUS GROUP LLC, a
 Delaware limited liability company,



                        Defendant.



  UNOPPOSED MOTION FOR 45-DAY POSTPONEMENT OF NOTICE DEADLINE
                     AND SETTLEMENT DATES

       Defendant The Neiman Marcus Group LLC (“Neiman Marcus”) by its attorneys, with

agreement by Plaintiffs, respectfully moves for a 45-day postponement of the deadline to provide

notice (the “Notice Deadline”) of the class action settlement preliminarily approved by the Court

on November 15, 2019 to allow for time to gather and validate class member data to ensure that

the notice program can be fully implemented by the Notice Deadline. Postponement of the

Notice Deadline will necessitate adjustment of certain other dates related to the class action

settlement; accordingly, Neiman Marcus respectfully moves that such dates be adjusted

appropriately. In support of this motion, Neiman Marcus states as follows:

       1.      On October 28, 2019, Plaintiffs filed a motion seeking the Court’s preliminary

approval of a revised class action settlement (the “Revised Settlement”) that Plaintiffs and




                                                 1
   Case: 1:14-cv-01735 Document #: 225 Filed: 12/05/19 Page 2 of 5 PageID #:2126




Defendant entered into after the Court denied final approval of a prior class action settlement.

ECF No. 221.

       2.      The Revised Settlement differs in numerous ways from the prior settlement to

address the Court’s concerns about the prior settlement. Among other changes, the Revised

Settlement offers monetary relief to all members of the revised settlement class, including those

who used a payment card at a Neiman Marcus store between July 16, 2013 and October 30,

2013, but at a time and a place that the malware was not operating. ECF No. 221 at 1–2. Such

class members were not eligible for monetary relief under the prior settlement, which offered

monetary relief only to those class members who used a payment card at a Neiman Marcus store

at a time and a place that the malware was actually operating. Id. This change approximately

tripled the number of claimants eligible for monetary relief. Accordingly, Neiman Marcus and

the claims administrator must gather and validate a substantial amount of additional data to

determine whether claimants are eligible for monetary relief.

       3.      In addition, the Revised Settlement provides for the creation of a web page where

potential claimants can input basic information and receive instant feedback providing a

preliminary indication as to whether the individual is entitled to monetary benefits under the

Revised Settlement. Id. at 2; ECF 221-8. Creating this web page likewise requires gathering and

validating additional data.

       4.      The Revised Settlement also includes a robust notice program including, inter

alia, the publication of notice of the Revised Settlement in People magazine. ECF No. 221-9 ¶

34. Advertisements in People must be finalized, and paid for, several weeks in advance of the

date they are run.




                                                 2
   Case: 1:14-cv-01735 Document #: 225 Filed: 12/05/19 Page 3 of 5 PageID #:2126




        5.       The Court granted preliminary approval of the Revised Settlement on November

15, 2019. ECF No. 224. By so doing, the Court set a Notice Deadline of December 15, 2019.

See id. at 11.

        6.       Gathering and validating the additional data needed to implement the Revised

Settlement, as described in Paragraphs 2–3 above, has taken longer than anticipated, and could

not be completed by the deadline to submit an advertisement in People magazine that would run

prior to the Notice Deadline.

        7.       Accordingly, Neiman Marcus seeks a 45-day postponement of the Notice

Deadline, to and including January 30, 2020. Neiman Marcus anticipates that this extension will

provide sufficient time to complete the data validation process and place an ad in People that will

run before the postponed Notice Deadline. Granting the requested postponement will therefore

save resources and avoid class member confusion by ensuring that the settlement administrator is

fully ready to administer the settlement as of the Notice Deadline.

        8.       The requested postponement would require adjustment of the other dates and

deadlines associated with the Revised Settlement. The table below summarizes the current dates

and deadlines and the proposed adjusted dates and deadlines.

             Event                   Current Date/Deadline            Proposed Date/Deadline
        Notice Deadline               December 15, 2019                  January 30, 2020
 Final approval motion and fee
  and award requests must be             January 15, 2020                  March 2, 2020
              filed
 Class Members must file opt-
                                         January 29, 2020                 March 16, 2020
       outs or objections
   Replies in support of final
  approval and fee and award            February 12, 2020                  April 13, 2020
     requests must be filed
    Final Approval Hearing              February 19, 2020                  April 20, 2020
        Claim Deadline                    June 12, 2020                    July 27, 2020




                                                 3
   Case: 1:14-cv-01735 Document #: 225 Filed: 12/05/19 Page 4 of 5 PageID #:2126




       9.      On December 2, 2019, Daniel Craig, counsel to Neiman Marcus, asked Ted

Maya, counsel to Plaintiffs, if he would agree to the relief requested in the instant motion. Mr.

Maya replied that Plaintiffs agreed to Neiman Marcus’s request.

       WHEREFORE, Neiman Marcus respectfully requests that the Court enter an order

postponing the Notice Deadline by 45 days, to and including January 30, 2020, and adjusting the

other dates related to the Revised Settlement as set forth above and in the proposed order

submitted to the Court’s proposed order e-mail inbox.

Dated: December 5, 2019                       Respectfully submitted,


                                              By: /s/ David H. Hoffman
                                              David H. Hoffman
                                              david.hoffman@sidley.com
                                              Geetanjli Malhotra
                                              gmalhotra@sidley.com
                                              Daniel Craig
                                              dcraig@sidley.com
                                              SIDLEY AUSTIN LLP
                                              One South Dearborn Street
                                              Chicago, Illinois 60603
                                              Telephone: (312) 853-7000
                                              Facsimile: (312) 853-7036

                                              Counsel for Defendant The Neiman Marcus Group
                                              LLC




                                                 4
   Case: 1:14-cv-01735 Document #: 225 Filed: 12/05/19 Page 5 of 5 PageID #:2126




                                  CERTIFICATE OF SERVICE

       I, Daniel Craig, an attorney, hereby certify that on December 5, 2019, I caused the

foregoing to be electronically filed with the Clerk of the Court in the United States District Court

for the Northern District of Illinois by using the CM/ECF system, which served copies on all

interested parties registered for electronic service.

                                                        /s/ Daniel Craig
                                                        Daniel Craig
                                                        SIDLEY AUSTIN LLP
                                                        One South Dearborn Street
                                                        Chicago, IL 60603
                                                        Telephone: (312) 853-7000
                                                        Facsimile: (312) 853-7036
                                                        Attorney for Defendant The Neiman Marcus
                                                        Group LLC
